DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a movable member in claim 1 (described as either the bypass bottom plate 34 or bypass sheet feed roller 32 within the specification), a roller support in claim 5 (described as slide lever 38 within the specification), a pressing portion in claim 6 (demonstrated by 65e within the specification).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites a movable member configured to convey the sheet passing the second sheet conveyance passage.  As stated above, the specification allows the movable member to be the bypass bottom plate 34 or bypass sheet feed roller 32.  Supposing that movable member was the bottom plate (and as expressly stated in claim 3), how can the movable member be “configured to convey the sheet passing the second sheet conveyance passage” or “move to convey the sheet on the tray to the second sheet conveyance passage”? The bottom plate does not convey the sheet.
Furthermore, claim 2 the sheet conveying device further includes a tray… Has that tray previously been recited in claim 1 as the movable member?

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


As best understood, claim(s) 1-3, 5, and 7-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takamori US 8,894,060 (“Takamori”).
 	Regarding claim 1, Takamori disclosed a sheet conveying device comprising: 
 	a first sheet conveyance passage (at 7); 
 	a second sheet conveyance passage (at 6) different from the first sheet conveyance passage; 
 	a pair of sheet conveying rollers including two rollers (71, 72) configured to hold a sheet passing the first sheet conveyance passage; and 
 	a movable member (2) configured to convey, or that allows conveyance of the sheet passing the second sheet conveyance passage, 
 	the two rollers configured to be separated from each other along with movement of the movable member (see Figure 5).  
 	Regarding claim 2, Takamori disclosed a tray on which the sheet is loaded (see Figure 1), wherein the movable member is configured to move to convey the sheet on the tray to the second sheet conveyance passage (Figure 1).  
 	Regarding claim 3, Takamori disclosed a sheet feed roller (61) configured to convey the sheet, wherein the movable member includes a bottom plate (2a), wherein the bottom plate is configured to move upward toward the sheet feed roller, and wherein the sheet feed roller is configured to convey the sheet with the bottom plate being in contact with the sheet feed roller (see at least Figure 1).  
	Regarding claim 5, Takamori disclosed a rotary shaft (see rotation of link member 12 and rotating member 13 in Figure 1); and a roller support (3) configured to support one of the two rollers, wherein the rotary shaft is configured to rotate to move the movable member (see Figures 1 and 5), and wherein, as the roller support rotates along with movement of the movable member, the two rollers are separated from each other (Figure 5).  
 	Regarding claim 7, the second sheet conveyance passage may be called a bypass sheet conveyance passage.  
 	Regarding claim 8, the movable member may be configured to move when a device error occurs to the sheet passing the first sheet conveyance passage (see at least the last three paragraphs of column 8, and Figure 4).  
 	Regarding claim 9, Takamori disclosed an image forming apparatus comprising: an image forming device configured to form an image on a sheet; and the sheet conveying device according to claim 1, configured to convey the sheet to the image forming device (see at least column 2, lines 48-59).
  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Takamori in view of Nakamura US 9,266,692 (“Nakamura”).  Takamori disclosed the limitations of claim 2 as listed above and further taught a sheet feed roller (61) configured to convey the sheet.  Takamori did not teach the sheet feed roller configured to move downwardly.  Nakamura teaches a sheet feed roller (5) is configured to move downward toward a sheet to convey the sheet with the sheet being in contact with the sheet feed roller (see at least Figures 9 and 10).  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to use the teachings of Nakamura within Takamori to use a sheet feed roller that is configured to move downward toward the sheet to convey the sheet with the sheet being in contact with the sheet feed roller to retreat the roller when not used and create pressure between the roller and the sheet when desired.
Allowable Subject Matter
Claim 6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOWARD J SANDERS whose telephone number is (571)270-3096. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on (571) 272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOWARD J SANDERS/Primary Examiner, Art Unit 3653